Citation Nr: 1619047	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  05-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964, from February 1965 to February 1967, and from December 1975 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2004 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, regarding increased rating claims for the Veteran's service-connected disabilities.  

Thereafter, in a March 2011 decision, the Board took up the issue of entitlement to a TDIU as part of the Veteran's claims for increased ratings for bilateral hearing loss, left and right knee arthritis, and lumbosacral strain.  The Board remanded the TDIU claim for additional development.  In June 2012, the Board referred the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities and remanded the issue of entitlement to a TDIU based solely on his service-connected hearing loss, left and right knee arthritis, and lumbosacral strain.  

Notably, while the RO did not adjudicate the issue of entitlement to a TDIU based on all of the service-connected disabilities in a rating decision, a review of the July 2014 supplemental statement of the case (SSOC) reflects that the RO did address that claim on the merits.  In this regard, the RO addressed the medical evidence of record regarding all of the Veteran's service-connected disabilities and obtained opinions regarding the effect of all of the service-connected disabilities on the Veteran's ability to work.  Thus, the Board finds that the RO conducted a merits analysis regarding entitlement to a TDIU based on all of the Veteran's service connected disabilities in the SSOC, which was appropriate as the issue was part and parcel of the rating claims that were previously on appeal.  

Additional documents were added to the claims file after the issuance of the July 2014 supplemental statement of the case.  However, with the exception of September 2014 and March 2016 statements submitted by the Veteran's representative, the documents are duplicative of evidence already contained in the file or are irrelevant to the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Since January 13, 2003, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from January 13, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2012 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a July 2014 SSOC, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service records have also been obtained.

The Veteran was provided with numerous VA medical examinations during the course of the appeal.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the Veteran's employability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  Marginal employment shall not be considered substantially gainful employment.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU effective October 28, 2003-the date of the underlying claim for increase.  As of that date, service connection was in effect for postoperative residuals of the left knee with atrophy and arthritis, rated as 20 percent disabling; spondylosis of the cervical spine with limitation of motion, rated as 20 percent disabling; lumbosacral strain with spondylosis, rated as 20 percent disabling; right knee arthritis, rated as 10 percent disabling; hiatal hernia with reflux esophagitis, rated as 10 percent disabling; atrophic rhinitis, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and epicondylitis of the left elbow, right epididymitis, ankle trauma, and bilateral hearing loss, all rated as noncompensable.  The Veteran's combined schedular rating as of October 28, 2003, is 70 percent.  While the Veteran does not have a 40 percent rating for any single disability, the Board finds that his cervical spine disability (rated as 20 percent disabling) and his lumbar spine disability (rated as 20 percent disabling) are nevertheless considered one disability under the provisions of 38 C.F.R. § 4.16(a) as they affect a single body system (e.g. the spine); together, they constitute a single disability of the spine rated as 40 percent disabling.  See 38 C.F.R. § 4.25 (2015).

Additionally, the schedular provisions of 38 C.F.R. § 4.16(a) are also met prior to October 28, 2013 (the date of claim and the date service connection was awarded for tinnitus and hearing loss).  When the four ratings for the Veteran's two spine disabilities and two knee disabilities are combined, with application of the bilateral factor, the resulting rating is 56 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2015).  When rounded upwards, the 60 percent rating meets the schedular TDIU requirement for a "single disability" as the four disabilities constitute a single disability under 38 C.F.R. § 4.16(a)(3) affecting a single body system (orthopedic).

While a January 2004 VA treatment record indicates that the Veteran may have been employed as a janitor at that time, the record otherwise shows that the Veteran last worked as a boilermaker and security technician with Lexington Home Brands.  He held this job from April 1996 to January 2003.  A December 2005 statement from Lexington Home Brands indicates that the Veteran was terminated for refusing to "follow a reasonable request...to work a double shift."  The Veteran worked through January 12, 2003.

Notably, the Veteran has consistently and credibly reported that he stopped working for the company when the physical demands of working became too much for him due to his service-connected spine and knee disabilities (i.e. prolonged standing and walking required for double shifts as a security worker or boilermaker).  The Veteran's other employment includes working as a stay-at-home parent, a maintenance worker, a manager for a food store, a salesman, and a deputy clerk.  In his July 2005 Application for Increased Compensation Based on Unemployability, the Veteran reported attending college for one year and cosmetology school for two years.  

During an August 2004 VA joints examination, the Veteran reported that he was not currently working due to the economy and that he believed he was unable to do any physical work due, in part, to his service-connected knee disabilities.  The examiner stated at that time that the Veteran was unable to bend and squat and had difficulty with stairs.  Ultimately, the examiner stated that "his functional capacity as far as employment goes would hinge on whether or not he has to be on his feet a lot and do a lot of bending, stooping, and activities that would affect the knees."  

At a November 2004 VA spine examination, the Veteran reported that driving for more than one hour, lifting and bending his body, and lifting his 18 month old grandchild all caused back pain.

During another spine examination conducted in May 2005, the Veteran reported cervical spine pain associated with bending his neck to read or turning his head while driving.  He further reported that while he was seeking employment after his separation from Lexington Home Brands, his attempts had been unsuccessfully because he had no skills, could not stand for 12 hours without pain, and could not lift 50 pounds without pain.  

At an October 2005 joints and spine examination the Veteran noted that he stopped working due to an inability to walk for prolonged periods or carry heavy stock due to problems with his back and knees.  He did note the ability to do household chores and drive for up to an hour.

During another VA joints and spine examination conducted in September 2009, the Veteran reported that he had been fired from his position with Lexington Home Brands due to his inability to perform work secondary to his bilateral knee and back pain.  The examiner opined that the Veteran's back disability would have significant effects on his ability to work and that he could not lift objects heavier than 25 pounds but that his knees would have no significant effect on his ability work.

In conjunction with a March 2011 audiological examination, the examiner opined that the Veteran's bilateral hearing loss should "not constitute a disqualification from employment for those occupations in which he has worked..."  Notably, the 2011 examination report erroneously implies that the Veteran's primary profession was as a clerk of court.  To the contrary, a September 1987 Application for Increased Compensation Based on Unemployability indicates that the Veteran only worked as a clerk of court for seven months in the 1980s.

The Veteran also underwent a joints and spine examination in March 2011.  The examiner provided a somewhat confusing history regarding the Veteran's employment status, but ultimately opined that the Veteran would be able to perform physical work that required some walking within a room.  However, the examiner further opined that the Veteran would be unable to stand for more than 30 minutes, unable to climb ladders, unable to do repetitive bending, unable to squat and unable to lift or carry more than 15 pounds due to his knee and spine disabilities.  The examiner also opined that the Veteran would be able to perform sedentary work without difficulty, but would probably need to stand or walk after sitting for 30 minutes.  

Pursuant to the June 2012 Board remand, the Veteran was afforded a general medical examination in May 2013.  During that examination the Veteran reported that his knees were aggravated by movement for more than five minutes, the use of stairs, and standing in the same position for less than five minutes.  Regarding impairment of his spine, he endorsed increased pain with prolonged standing, sitting, walking, bending, squatting, lifting, carrying, pushing, pulling, twisting, and turning.  Ultimately, the examiner opined that the Veteran's disabilities of the right knee, left knee, cervical spine, and lumbar spine would cause the Veteran moderate to severe difficulty in performing physical work.  Specifically, the examiner noted that the Veteran would have problems walking, lifting more than 15 pounds, ascending and descending stairs or ladders, and standing for longer than 10 minutes.  The examiner further opined that the Veteran would be able to perform sedentary work and that his service-connected hiatal hernia, atrophic rhinitis, and epididymitis did not impact the Veteran's ability to work.

The Veteran was also afforded a VA audiological examination in May 2013 and that examiner opined that the Veteran's service-connected hearing loss would impact his ability to work because he would have difficulty understanding other people's speech at times.  The examiner further opined that the Veteran's tinnitus did not impact his ability to work.

The record does not contain a comprehensive opinion taking into account the combined effect of all the Veteran's service-connected disabilities on his ability to work.  Nevertheless, he has multiple significant service-connected disabilities that combine to 60 or 70 percent schedular rating, and the evidence has consistently noted that he has not held substantially gainful employment since January 2003.

While VA examiners have found that the Veteran would be capable of performing sedentary employment, there is no indication that the Veteran is qualified for any such work based on his education and work experience.  To the contrary, when employed, the Veteran was employed in physically demanding work such as maintenance work, boiler making, and security work.  Otherwise, the Veteran worked in positions that required prolonged periods of standing and walking such as working in sales and working at a grocery store.

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities (specifically his spine and knee disabilities) taken together render him unable to secure or follow a substantially gainful occupation consistent with his education and work history.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, he is entitled to a TDIU rating since at least October 28, 2003, the date of the underlying claim for increase.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.   If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o) (2015).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Because it is factually ascertainable that the Veteran's service-connected disabilities increased in severity to preclude securing or following a substantially gainful occupation as of January 13, 2003, which was within the one-year look back period of the October 28, 2003 claim, the effective date of the TDIU award is effective January 13, 2003 rather than the date of claim.  Prior to that time period, the preponderance of the evidence is against and even earlier effective date for TDIU as the Veteran was working full time above marginal employment.

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the grant of TDIU in this decision is based on the cumulative effect of the Veteran's service-connected disabilities and not on a single disability and as the Veteran does not otherwise have any single disabilities rated as 100 percent disabling, an SMC award is not warranted under 38 U.S.C.A. § 1114(s).


ORDER

A TDIU from January 13, 2003, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


